Exhibit AMENDMENT NO. 1 TO CHANGE IN CONTROL, CONFIDENTIALITY AND NON-COMPETE AGREEMENT This Amendment is made as of May 7, 2008 (the “Effective Date”), between Greater Community Bank (the “Bank”), a New Jersey commercial banking corporation, Greater Community Bancorp (“GCB”), a New Jersey business corporation (hereinafter collectively referred to as “the Company”) and Stephen J. Mauger (the “Executive”). WHEREAS, the Company and the Executive are party to a Change in Control, Confidentiality and Non-Compete Agreement (the “Agreement”) dated November 13, 2007; WHEREAS,the Company does not want Executive's Change in Control payment under Section 2(d) or 2(e) of the Agreement to be reduced by any salary or bonus paid to Executive following a Change in Control, if the entity resulting from a Change in Control desires the opportunity for Executive to work at it during the transition period following the Change in Control; WHEREAS, the compensation committee of the Greater Community Board of Directors prior to the date of the Agreement and Plan of Merger by and among Valley National Bancorp and Greater Community Bancorp dated as of March 19, 2008, determined that the Executive should receive a stay-on bonus of $100,000 exclusive of and in addition to any payments to the Executive made pursuant to Section 2(d) or 2(e) of the Agreement; NOW THEREFORE, in consideration of the mutual promises contained in this Amendment, the parties intending to be legally bound, agree as follows: 1. Involuntary Termination After Change in Control. Section 2(d) is amended to delete the language, "less that amount of base salary, excluding any bonuses, actually paid after the Change in Control, and" so that Section 2(d) now states in its entirety, "Notwithstanding any provision herein to the contrary, if, in connection with or within twelve (12) months after any “Change in Control” of the Company, the Executive’s employment under this Agreement is terminated by the Company without the Executive’s prior written consent and for a reason other than Just Cause, the Executive shall be paid an amount equal to one (1) times his base annual salary, subject to ordinary tax withholdings, provided Executive executes a waiver and release agreement regarding employment related claims in a form satisfactory to the Company; however, Executive will not receive this payment if the Company was placed in conservatorship or receivership in connection with such Change in Control and the Board of Directors of the Company determines in good faith that the Change in Control was directed by or otherwise required by the FDIC.In no event, may the aggregate amount payable hereunder equal or exceed the difference between (i) the product of 2.99 times the Executive’s “base amount” as defined in Section 280G(b)(3) of the Code and regulations promulgated thereunder, and (ii) the sum of any other parachute payments (as defined under Section 280G(b)(2) of the Code) that the Executive receives on account of the change in control.Such amount shall be paid in a lump sum, less applicable tax withholdings within ten (10) days of the effective date of the waiver and release agreement." 2. Stay-On Bonus. A new section 2.g. shall be added to the Agreement and shall read as follows: “g.Stay-On Bonus.In the event that a merger occurs between the Company and Valley National Bancorp ("Valley") pursuant to the Agreement and Plan of
